DWIGHT BOWEN AND DANIELLE BRYANT,
v.
JEFFREY BEARD, SEC OF CORRECTIONS, JOHN PALAKOVICH, FORMER WARDEN SMITHFIELD, PAUL SMEAL, WARDEN AT SMITHFIELD, SHARON BURKS, CHIEF SEC. OF INMATE GRIEVANCE, CAPTAIN B. LEAR, CAPTAIN AT SMITHFIELD, IRVIN ELDER, LIT. AT SMITHFIELD, SGT WEIDIG, SARGENT AT SMITHFIELD, CORRECTIONAL OFFICER SIMPSON, C/O AT SMITHFIELD, CORRECTIONAL OFFICER REULBACH, C/O AT SMITHFIELD,
Petition of: Dwight Bowen.
No. 716 EAL 2009.
Supreme Court of Pennsylvania, Eastern District.
June 9, 2010.

ORDER
PER CURIAM
AND NOW, this 9th day of June, 2010, the Petition for Allowance of Appeal is denied.